Citation Nr: 1403847	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability, for accrued benefit purposes.

2. Entitlement to service connection for lung cancer with metastases to the brain, for accrued benefit purposes. 

3. Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1979.  The Veteran died in October 2005.  The appellant is the surviving spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decisions that were issued by the Regional Office (RO) in January 2009, which denied the claims enumerated above.  The appellant submitted a timely notice of disagreement and substantive appeal as to all three issues. 

The appellant withdrew her request for a Board hearing in a November 2013 written statement. 

The Board notes that the RO has inaccurately framed the issue for entitlement to service connection for the cause of the death of the Veteran as one requiring new and material evidence. See, e.g., December 2012 VCAA Notice.  However, the appellant clearly submitted a notice of disagreement in February 2009 as to all issues denied in the January 2009 rating decision; further, the timely substantive appeal expressly indicates that the appellant intended to appeal all issues listed on the July 2009 statement of the case.  As such, new and material evidence is not required for this claim. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran died in October 2005.  

2. At the time of the Veteran's death there were pending claims for service connection for a left knee condition and for lung cancer with metastases to the brain. 

3. The appellant's claim for service connection for accrued benefits was received in September 2008, over one year after the Veteran's death.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left knee disability for accrued benefits purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2013).

2. The criteria for entitlement to service connection for lung cancer with metastases to the brain for accrued benefits purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.15 ).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Regarding the appellant's claims for entitlement to service connection for accrued benefits purposes, the Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through October 2008 and November 2008 notice letters, prior to the January 2009 rating decision, the appellant was notified of the information and evidence needed to substantiate her claim for accrued benefits.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the accrued benefits claim.  For accrued benefits purposes, only evidence contained, or constructively contained, in the claims file is for review.  Here, the appropriate evidence is already associated with the claims file.  No further information or evidence is thus required for the claim.

Accrued Benefits 

The appellant and her representative have contended that she is entitled to accrued benefits based on the Veteran's left knee and lung cancer claims which were pending at the time of his death.  It is essentially asserted that, because the Veteran had claims of service connection for a left knee disability and lung/brain cancer pending at the time of his death, she is entitled to pursue these claims for purposes of obtaining accrued benefits, and service connection for purposes of accrued benefits is warranted.

Upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based upon existing rating decisions or other evidence that was on file when the veteran died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013). 

A consequence of the derivative nature of a surviving spouse's claim for entitlement to a veteran's accrued benefits is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to base his or her own application. Jones v. West, 136 F.3d 1296 (Fed. Cir. 1996). 

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits. 38 C.F.R. §§ 3.1000(c), 3.152(b) (2013).  However, for claims for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2013). 

The evidence for review must have been in VA's possession or constructively in VA's possession at the date of the Veteran's death. 38 C.F.R. § 3.100(d) (4) (2013). 

In this case, the record shows that the Veteran had a claim pending for entitlement to service connection for a left knee disability and lung/brain cancer. See July 2005 Original Claim, VA Form 21-526.   In July 2005, the RO received the Veteran's original claims of entitlement to service connection for a left knee condition and for lung cancer, metastases to the brain.  These issues remained pending and unadjudicated at the time of the Veteran's death.

The record demonstrates that the appellant filed her claim for entitlement tor accrued benefits in September 2008.  The Veteran's death certificate shows that he died in October 2005.  Accordingly, as the appellant's filing for accrued benefits occurred more than one year after the Veteran's death, the accrued benefits claims are barred as untimely. 

As the claims file shows that the appellant did not file her application for accrued benefits within one year after the date of the Veterans' death, that is, by October 2006, she is not legally entitled to these benefits. See 38 C.F.R. §§ 3.1000(c), 3.152(b) (2013).  The law pertaining to eligibility for accrued benefits is dispositive of this issue, the appellant's claims must be denied because of the absence of legal merit or entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426   (1994).


ORDER

Entitlement to service connection for a left knee disability, for accrued benefit purposes, is denied. 

Entitlement to service connection for lung cancer with metastases to the brain, for accrued benefit purposes, is denied. 


REMAND
Cause of Death Claim 

As an initial matter, the appellant not yet been provided with VCAA notice that is compliant with the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this regard, the Court found that certain additional notice requirements attach in the context of a claim for dependency and indemnity compensation benefits based on service connection for the cause of death. Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  The procedural deficiencies in the October 2008 VCAA letter should be corrected in accordance with Hupp, supra.

The Board also notes a temporary file was apparently created at some point during the Veteran's lifetime.  A May 2006 internal email references a "an appeal at AMC on remand" and a "temp file," but it does not appear that any such records or temp file has been associated with the claims file.  The absence of any such documents frustrates the Board's review of the appellant's claim, and thus, the temporary file (if it exists) should be obtained upon remand.  

Lastly, the death certificate of record reflects that the Veteran died of lung cancer in October 2005.  Private treatment records confirm a June 2005 diagnosis of metastatic non-small cell lung cancer to the brain.  Prior to his death, the Veteran asserted that his lung cancer (with metastasis to the brain) was due to in-service exposure to radiation ("from nuclear weapons aboard ship") and/or from asbestos ("on ship and at ship repair facilities"). See July 2005Original Claim for Service Connection.  The appellant has alternatively asserted that his fatal lung cancer resulted from in-service exposure to Agent Orange while serving aboard the U.S.S. Fanning or the U.S.S. New Orleans; she specifically contends that these ships were docked in port/inland waters of Vietnam.  As noted by a May 2013 memorandum, proper efforts to verify the Veteran's exposure to Agent Orange in this capacity have been undertaken.  With respect to the radiation exposure and asbestos exposure, personnel records confirm that the Veteran served aboard the U.S.S. Fanning from approximately September 1974 to February 1976, and the U.S.S. New Orleans from approximately August 1976 to April 1979.  His DD Form 214 confirms that the Veteran served as a "fire control technician" and spent 16 weeks at "basic point defense surface missile CPD 1318."  The RO conceded that asbestos exposure was highly probable based on the Veteran's military occupational specialty, namely, a fire control technician. See March 2006 Brain and Spine VAX; see also PIES Request.  The RO did not, however, address the Veteran's alleged radiation exposure.  Verification of such exposure should be undertaken on remand.  


Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA notice letter that complies with the requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, and Hupp, supra.

2. Any documents associate with a temporary file referenced in May 2006 should be associated with the claims folder.

3. Obtain any available records concerning the Veteran's in-service exposure to radiation ("nuclear radiation" while aboard the U.S.S. Fanning) from the appropriate source, and forwarded such records to the Under Secretary for Health for preparation of a dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2).  All records and/or responses received should be associated with the claims file.

4. Thereafter, obtain a medical opinion to determine whether such radiation exposure (IF confirmed) and/or asbestos exposure resulted in a medical condition that was either the principal or contributory cause of his death, i.e., non-small cell lung cancer.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

Following a review of the claims file, to include service and post-service medical records and any records of the Veteran's in-service exposure to radiation (IF confirmed by # 3, above), the examiner is requested to determine:
Whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's in-service exposure to radiation (IF confirmed above), exposure to herbicides/Agent Orange (IF otherwise confirmed by the record), or exposure to asbestos (note: exposure is conceded in this case), caused or contributed to the cause the Veteran's death (lung cancer/non-small cell lung cancer with brain metastasis). 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


